SYLLABUS

(This syllabus is not part of the opinion of the Court. It has been prepared by the Office of the Clerk for the
convenience of the reader. It has been neither reviewed nor approved by the Supreme Court. Please note that, in the
interest of brevity, portions of any opinion may not have been summarized.)

                                  State v. Thomas Shannon (A-111-13) (074315)

Argued April 27, 2015 -- Decided August 19, 2015

PER CURIAM

         In this appeal, the Court considers whether evidence seized after defendant’s arrest, made in the absence of
a valid warrant or probable cause, is subject to exclusion without application of an exception based on the subjective
good faith of the executing officers, who relied upon an arrest warrant that had been judicially vacated but had not
been removed from the computer database showing active warrants.

         On March 26, 2009, a municipal court judge issued a warrant for defendant’s arrest for non-payment of
fines owed in connection with a criminal conviction and a motor vehicle violation. Defendant learned of the
warrant, and wrote to the municipal court requesting that the fines be vacated based on hardship. On April 16, 2010,
a municipal court judge granted defendant’s request.

          When a judge vacates a fine, the disposition is entered in the relevant database and the outstanding warrant
in that database also is vacated. Municipal court employees, not the police department, are responsible for entering
that information. Notably, separate computer databases are used for traffic violations and criminal matters. In this
case, a deputy municipal court administrator properly vacated the fines in the traffic system, but failed to vacate the
fines in the criminal matter. As a result, the criminal complaint database did not reflect that the fines were vacated,
and, correspondingly, the arrest warrant associated with those fines was not vacated.

         On October 18, 2011, a dispatcher directed an Asbury Park police officer to 835 Dunlewy Street to
investigate a report of a suspicious vehicle parked in front of the residence. The officer found defendant sitting in a
vehicle meeting the reported description, and defendant explained that he was waiting for a friend in a nearby house.
The officer asked dispatch to run a warrant check, and dispatch advised the officer that defendant had an outstanding
arrest warrant. Defendant was placed under arrest, and the officer brought defendant to the police station in his
patrol car. During the trip, the officer noticed that defendant was moving around in the back seat. After defendant
was removed from the vehicle, the officer noticed suspected cocaine on the back seat and white residue on
defendant’s fingers. The officer found additional suspected controlled dangerous substances under the bench seat in
the back of the car. The substances found in the vehicle were seized as evidence. None of the officers involved in
the case were aware that the warrant on which defendant was arrested had been vacated.

          Defendant was indicted for third-degree possession of a controlled dangerous substance (CDS), and second
degree possession of a CDS with intent to distribute. Defendant moved to suppress the evidence seized from the
police vehicle, contending that the officer’s questioning and warrant check were unconstitutional. Following a
hearing at which only the arresting officer testified, the court denied defendant’s motion. On the eve of trial,
defendant asked the court to reopen his suppression motion, relying on a letter from the municipal court, dated April
21, 2010, which indicated that his fines had been vacated. The court reopened defendant’s motion, and, following a
hearing at which the municipal court administrator testified, granted the motion to suppress. The court found that
defendant was arrested unlawfully, the drugs seized from the vehicle were inadmissible fruits of an unlawful arrest,
and that the lack of culpability of the police department was irrelevant.

         The Appellate Division granted the State’s motion for leave to appeal, and affirmed the trial court’s
suppression of the evidence. This Court granted the State’s motion for leave to appeal. 218 N.J. 528 (2014).

HELD: The judgment of the Appellate Division is affirmed by an equally divided Court. The arresting officer’s
good faith belief that a valid warrant for defendant’s arrest was outstanding cannot render an arrest made in the
absence of a valid warrant or probable cause constitutionally compliant.
          JUSTICE LaVECCHIA, CONCURRING, joined by CHIEF JUSTICE RABNER and JUSTICE
ALBIN, expresses the view that an officer’s subjective, good faith belief that a valid warrant was outstanding cannot
render an arrest made without a valid warrant or probable cause constitutionally compliant. Justice LaVecchia states
that, to hold otherwise, would be akin to adopting the good faith exception to the exclusionary rule that has been
explicitly and consistently rejected by the Court in State v. Novembrino, 105 N.J. 95 (1987) and subsequent cases.
In Novembrino, the Court reasoned that the exclusionary rule functioned not only as a deterrent for police
misconduct, but also as “the indispensable mechanism for vindicating the constitutional right to be free from
unreasonable searched.” Id. at 157. Justice LaVecchia states that in this matter, which involves an unconstitutional
seizure from a man who had secured relief eighteen months earlier from his outstanding arrest warrant, defendant’s
right to be free from unreasonable seizure trumps the subjective, good faith reliance by the police on the invalid
warrant. Justice LaVecchia therefore would affirm the decision of the Appellate Division upholding application of
the exclusionary rule, without any exception based on the officer’s good faith.

         JUSTICE SOLOMON, DISSENTING, joined by JUSTICE PATTERSON and JUSTICE
FERNANDEZ-VINA, would decline to apply the exclusionary rule to the evidence seized after defendant’s arrest.
Justice Solomon states that the exclusionary rule should not be applied where, as here, law enforcement personnel
share no responsibility for the error giving rise to the unlawful search or seizure, and the officer’s reliance on the
warrant is found to be objectively reasonable. Justice Solomon concludes that application of the exclusionary rule
under these circumstances divorces the rule from its primary purpose -- to deter future police misconduct -- and
ignores the significant costs of suppressing competent evidence. Justice Solomon would therefore reverse the
judgment of the Appellate Division.

         The members of the Court being equally divided, the judgment of the Appellate Division is AFFIRMED.

       CHIEF JUSTICE RABNER, JUSTICE LaVECCHIA, and JUSTICE ALBIN concur in the
judgment of the Court, and join the separate, concurring opinion filed by JUSTICE LaVECCHIA. JUSTICE
SOLOMON filed a separate, dissenting opinion, in which JUSTICES PATTERSON and FERNANDEZ-
VINA join. JUDGE CUFF (temporarily assigned) did not participate.




                                                          2
                                     SUPREME COURT OF NEW JERSEY
                                      A-111 September Term 2013
                                                074315

STATE OF NEW JERSEY,

    Plaintiff-Appellant,

         v.

THOMAS SHANNON,

    Defendant-Respondent.


         Argued April 27, 2015 – Decided August 19, 2015

         On appeal from the Superior Court, Appellate
         Division.

         Ian D. Brater, Special Deputy Attorney
         General/Acting Assistant Prosecutor, argued
         the cause for appellant (Christopher J.
         Gramiccioni, Acting Monmouth County
         Prosecutor, attorney; Mr. Brater and Mary R.
         Juliano, Special Deputy Attorney
         General/Acting Assistant Prosecutor, on the
         briefs).

         Matthew J. Astore, Deputy Public Defender,
         argued the cause for respondent (Joseph E.
         Krakora, Public Defender, attorney).

         Frank Muroski, Deputy Attorney General,
         argued the cause for amicus curiae Attorney
         General of New Jersey (John J. Hoffman,
         Acting Attorney General, attorney).

         Lawrence S. Lustberg argued the cause for
         amicus curiae American Civil Liberties Union
         of New Jersey (Gibbons, attorneys; Mr.
         Lustberg and Joseph A. Pace, on the brief).

    PER CURIAM.



                               1
    The judgment of the Appellate Division is affirmed by an

equally divided Court.

    JUSTICE LaVECCHIA, concurring.

    The Court granted the State leave to appeal an

interlocutory order of the Appellate Division.     The Appellate

Division’s order affirmed the grant of defendant’s motion to

suppress evidence seized after his arrest on a warrant that,

unbeknownst to the arresting officers, had been judicially

vacated eighteen months earlier but had not been removed from

the relevant computer database showing active warrants.

    I and the concurring members of the Court conclude that

defendant’s arrest -- made in the absence of either a valid

warrant or probable cause -- was unlawful.   In accordance with

our decision in State v. Novembrino, 105 N.J. 95 (1987), the

evidence seized as a result of that unlawful arrest is subject

to exclusion without application of an exception based on the

subjective good faith of the executing officers.    Thus, we

affirm the Appellate Division judgment.

                               I.

                               A.

    This matter comes before us based on the record developed

in defendant’s motion to suppress.   On March 26, 2009, Municipal

Court Judge Daniel J. DiBenedetto issued a warrant for the

arrest of defendant for non-payment of fines owed to the City of

                                2
Asbury Park.   Defendant learned of that warrant while

incarcerated in Bayside State Prison on an unrelated charge.        He

sent a letter to the municipal court requesting that his fines

in connection with two matters –- a criminal conviction and a

motor vehicle violation -- be vacated due to hardship.     On April

16, 2010, Municipal Court Judge Mark T. Apostolou granted

defendant’s request.

    The Asbury Park Municipal Court Administrator, Patricia

Green, provided testimony that when a judge vacates a fine, the

warrant associated with the non-payment of that fine is

necessarily vacated.   Specifically, she explained that once the

vacation of a fine is entered into the relevant database, the

outstanding warrant in that database is also vacated.     The

municipal court employees, not the police department, are

responsible for entering that information.     According to Green,

in carrying out their responsibility of processing paperwork for

arrests and violations within Asbury Park, she and her

colleagues utilize separate computer databases for traffic

violations and criminal matters:     the Automated Traffic System

(ATS) and the Automated Complaint System (ACS), respectively.

In respect of defendant, Green stated that a deputy municipal

court administrator properly vacated the traffic fines in the

ATS system but “failed to go into the [ACS] system and vacate

the criminal” fines there.   Therefore, the ACS computer system

                                 3
did not reflect that the criminal fines were vacated, and,

correspondingly, the arrest warrant associated with those fines

was not vacated.

                                 B.

    On October 18, 2011, Officer Love of the Asbury Park Police

Department received a call directing him to 835 Dunlewy Street.

The dispatcher informed the officer that a suspicious vehicle --

a white Mercury with tinted windows and containing two males --

had been idling at that address for some time.    Officer Love

reported that Dunlewy Street was a “high crime area,” where

drugs were both used and sold and where there had been recent

burglaries.    Officer Love proceeded to Dunlewy Street and, upon

arrival, approached the vehicle meeting the reported

description.   Officer Love inquired of the driver, defendant,

his purpose for sitting there.    Defendant responded that he was

waiting for a female friend that he had met recently and pointed

out 831 Dunlewy Street as her residence.    Officer Love asked

defendant for identification; he provided a New Jersey driver’s

license.

    Subsequent efforts to substantiate defendant’s given reason

for his presence on Dunlewy Street proved unfruitful but are not

relevant to this appeal.    What is important is that Officer Love

asked dispatch to run a warrant check, and dispatch advised

Officer Love that defendant had an outstanding arrest warrant.

                                  4
Defendant was placed under arrest.      Officer Love patted

defendant down for weapons and felt what he thought was a large

amount of money; defendant confirmed that he had money on him.

Officer Love brought defendant to the police station in his

patrol car.   Officer Love testified that he had inspected the

inside of his patrol car earlier that day and that no one else

had been inside since.    During the drive, the officer noticed

that defendant was moving around in the back seat.

    After removing defendant from the vehicle, Officer Love

spotted suspected cocaine on the back seat and white residue on

defendant’s fingers.     Another officer secured defendant while

Officer Love pulled up the bench seat in the back of the car,

revealing additional suspected controlled dangerous substances.

Those substances were seized as evidence and their admissibility

is the subject of this appeal.     Defendant was later found to be

in possession of $2,317 in cash.       None of the officers were

aware that the warrant on which defendant was initially arrested

had been vacated.

                                  C.

    For purposes of this appeal, we note defendant was indicted

for third-degree possession of a controlled dangerous substance

(cocaine), N.J.S.A. 2C:35-10(a)(1), and second-degree possession

of a controlled dangerous substance (cocaine) with intent to

distribute, N.J.S.A. 2C:35-5(b)(2).

                                   5
    On April 30, 2012, defendant filed a motion to suppress the

evidence seized from the police vehicle.   In support of that

motion, defendant argued that Officer Love’s questioning and

warrant check were unconstitutional.   Following a hearing at

which only Officer Love testified, the motion court denied the

motion to suppress, finding the officer’s conduct

constitutionally permissible.

    In January 2013, after the jury had been selected and sworn

in defendant’s criminal trial, defendant asked the court to

reopen his suppression motion, relying on a letter from the

Asbury Park Municipal Court, dated April 21, 2010, which

indicated that defendant’s fines had been vacated.    Defendant

submitted that that letter showed that his initial arrest was

unlawful.   The court adjourned the trial’s start to research the

matter further.   Thereafter, with defendant’s consent and waiver

of double jeopardy, the trial judge declared a mistrial and

granted defendant’s motion to reopen the suppression issue.

    Following a hearing at which Green, the municipal court

administrator, testified, the trial court granted the motion to

suppress.   Relying on State v. Moore, 260 N.J. Super. 12, 16

(App. Div. 1992), the trial court held that defendant was

arrested unlawfully and therefore the seized drugs were

inadmissible “fruits of such an unlawful arrest.”    The trial

court determined that “the lack of culpability on the part of

                                 6
the [police department]” was irrelevant, citing “the non-

deterrent purposes of the exclusionary rule.”

    The Appellate Division granted leave for the State to

appeal and, on April 11, 2014, affirmed the trial court’s

suppression of the evidence.    The appellate panel pointed to

Moore, supra, in which an earlier Appellate Division panel had

relied on Novembrino, in finding inadmissible the fruits of an

arrest based on a vacated warrant that improperly remained

marked as “active” in police records, “even though the

particular arresting officer acted in good faith and without

culpability.” 260 N.J. Super. at 14, 16-20.   The panel also

distinguished the arrests in State v. Diloreto, 180 N.J. 264

(2004), and State v. Pitcher, 379 N.J. Super. 308 (App. Div.

2005), certif. denied, 186 N.J. 242 (2006), by noting that the

arrests were not constitutionally defective.    Addressing the

question left open in State v. Handy, 206 N.J. 39, 51-52 (2011),

regarding the admissibility of evidence when “[t]he police

department did not behave in an unreasonable manner in that it

relied on an ostensibly valid arrest warrant,” the panel held

that, consistent with Novembrino, the evidence seized from

defendant must be excluded.

    This Court granted the State’s motion for leave to appeal

the interlocutory order of the Appellate Division.    State v.

Shannon, 218 N.J. 528 (2014).   We also granted amicus curiae

                                 7
status to the Attorney General of New Jersey and to the American

Civil Liberties Union of New Jersey (ACLU).

                               II.

                                A.

    The State submits that because the test for assessing the

constitutionality of a search or seizure is “objective

reasonableness,” neither the exclusionary rule nor the good

faith exception is implicated in this appeal.   The State

contends that defendant’s arrest was based on Officer Love’s

objectively reasonable reliance on the vacated warrant; thus, no

constitutional violation occurred, and the Appellate Division

decision should be reversed.

    The State argues that New Jersey case law has permitted

officer reliance on erroneous database information to

substantiate a stop or arrest and that, in practical effect,

this case is indistinguishable from State v. Green, 318 N.J.

Super. 346 (App. Div. 1999).   The State also cites to Herring v.

United States, 555 U.S. 135, 129 S. Ct. 695, 172 L. Ed. 2d 496

(2009), and Arizona v. Evans, 514 U.S. 1, 115 S. Ct. 1185, 131
L. Ed. 2d 34 (1995), as demonstrative of situations in which the

United States Supreme Court has declined to suppress evidence

seized following arrests made on misinformation contained in

official databases.



                                8
    Even if defendant’s constitutional rights were violated,

the State argues that the exclusionary rule should not be

applied.   The State maintains that the exclusionary rule’s

primary purpose is deterrence and that neither police officers

nor court clerks would be deterred by suppression of the

evidence in this matter.     Likewise, the State argues that the

exclusionary rule’s aim of preserving judicial integrity would

not be offended when the officers believed their conduct

complied with the law.     Relatedly, the State urges this Court to

follow the path taken in other states that have rejected the

good faith exception established in United States v. Leon, 468
U.S. 897, 104 S. Ct. 3405, 82 L. Ed. 2d 677 (1984), but have

nonetheless permitted introduction of evidence seized following

the reliance of law enforcement officials on erroneous

information in a database.

                                  B.

    Defendant says his case involves a straightforward

application of the Novembrino precedent.     He was illegally

arrested, and the evidence resulting from his arrest should be

suppressed.

    According to defendant, the outcome of this appeal should

follow in line with the outcome in Moore, supra, in which the

Appellate Division, relying on Novembrino, suppressed evidence

seized following the defendant’s arrest based on a vacated

                                  9
warrant that remained active in police records due to an

administrative error. 260 N.J. Super. at 16-17.   Defendant

distinguishes Pitcher, supra, 379 N.J. Super. at 320, and

Diloreto, supra, 180 N.J. at 277-78.   Defendant also emphasizes

that the New Jersey Constitution provides greater protection for

its citizens than the United States Constitution and, thus, any

reliance on Herring and Evans is inapt.

    Finally, defendant argues that deterring officer misconduct

is not the only purpose behind the exclusionary rule.   Instead,

the rule is designed also to vindicate the individual’s right to

privacy and to maintain judicial integrity.   Thus, defendant

submits that the Appellate Division’s decision should be

affirmed.

                                C.

    As amicus, the Attorney General supports the State’s

position, providing further bases for concluding that

defendant’s constitutional rights were not violated or, assuming

a constitutional violation, that the exclusionary rule should

not apply.   However, the Attorney General adds that, to the

extent that Evans cannot be reconciled with this Court’s holding

in Novembrino, Novembrino should be reconsidered and overruled.

According to the Attorney General, the concerns that influenced

the Novembrino Court to reject the Leon good faith exception



                                10
have not come to pass.    Thus, review of that decision is

warranted.

    Amicus ACLU supports defendant’s position, submitting that

an arrest without a warrant is constitutionally impermissible

and that the exclusionary rule must apply to evidence seized as

a result of that constitutional violation.      The ACLU

characterizes the State’s argument as an attempt to “carve out a

good faith exception” in contravention of Novembrino.      The ACLU

points to the non-deterrent rationales for the exclusionary rule

and contends that the State’s position conflicts with those

rationales.   In addition, the ACLU maintains that the deterrence

rationale for the exclusionary rule would be furthered by

suppression in this matter, pointing to the infrequent

occurrence of clerical errors in New Jersey as evidence of the

efficacy of deterrence.

                                III.

    Both the United States Constitution and the New Jersey

Constitution guarantee the right to be free from unreasonable

searches and seizures.    U.S. Const. amend. IV; N.J. Const. art.

I, ¶ 7.   In accordance with that guarantee, both constitutions

require that arrest warrants be supported by probable cause and

that warrantless arrests in public places be supported by the

same.   State v. Brown, 205 N.J. 133, 144 (2011) (citing State v.

Basil, 202 N.J. 570, 584 (2010)).      “[A] police officer has

                                 11
probable cause to arrest a suspect when the officer possesses ‘a

well[-]grounded suspicion that a crime has been or is being

committed.’”   Basil, supra, 202 N.J. at 585 (quoting State v.

Sullivan, 169 N.J. 204, 211 (2001)).   That well-grounded

suspicion should be based on the totality of the circumstances

as viewed by “an objectively reasonable police officer.”     Ibid.

(citations and internal quotation marks omitted).

    The consequence for a violation of those constitutional

principles is generally the exclusionary rule, Handy, supra, 206

N.J. at 45, which prohibits evidence obtained as a result of

such violative conduct from being “use[d] in the prosecution’s

case in chief,” Leon, supra, 468 U.S. at 900, 104 S. Ct. at

3409, 82 L. Ed. 2d at 684.   While the United States Supreme

Court has acknowledged a good faith exception to that rule in

certain circumstances, see, e.g., id. at 926, 104 S. Ct. at

3422, 82 L. Ed. 2d at 700-01, this Court has declined to do so,

see, e.g., Novembrino, supra, 105 N.J. at 157-58.   That is the

relevant point of divergence between state and federal law in

this matter.

                                A.

    In Leon, supra, the United States Supreme Court declined to

apply the exclusionary rule to evidence seized by officers

relying in good faith on a search warrant issued by a magistrate

judge even though that warrant was later determined “to be

                                12
unsupported by probable cause.” 468 U.S. at 900, 926, 104 S.

Ct. at 3409, 3422, 82 L. Ed. 2d at 684, 700-01.     In so doing,

the Leon Court noted that the exclusionary rule was “‘a

judicially created remedy designed to safeguard Fourth

Amendment rights generally through its deterrent effect, rather

than a personal constitutional right of the party

aggrieved.’”   Id. at 906, 104 S. Ct. at 3412, 82 L. Ed. 2d at

687-88 (quoting United States v. Calandra, 414 U.S. 338, 348, 94
S. Ct. 613, 620, 38 L. Ed. 2d 561, 571 (1974)).     After reviewing

the objectives of the exclusionary rule, the Court concluded

that “it c[ould ]not be expected, and should not be applied, to

deter objectively reasonable law enforcement activity.”       Id. at

906-09, 919, 104 S. Ct. at 3412-13, 3418, 82 L. Ed. 2d at 688-

89, 696.    Thus, weighing the costs and benefits of exclusion of

the evidence at issue, the Court determined that suppression was

inappropriate.   Id. at 922, 104 S. Ct. at 3420, 82 L. Ed. 2d at

698.   Thus sprang into being the “good faith exception” to the

exclusionary rule.

       Since Leon, the Supreme Court has expanded the good faith

exception to include situations similar to that presently before

this Court.    In Evans, supra, the Supreme Court addressed

“whether evidence seized in violation of the Fourth Amendment by

an officer who acted in reliance on a police record indicating

the existence of an outstanding arrest warrant -- a record that

                                  13
is later determined to be erroneous -- must be suppressed by

virtue of the exclusionary rule.” 514 U.S. at 3-4, 115 S. Ct.

at 1187, 131 L. Ed. 2d at 39.     In that case, the warrant for the

defendant’s arrest had been quashed seventeen days prior to his

arrest; however, for an undetermined reason, the warrant

remained in police computer records.        Id. at 4-5, 115 S. Ct. at

1188, 131 L. Ed. 2d at 40-41.     The State conceded that the

defendant’s arrest violated his Fourth Amendment rights.        Id. at

6 n.1, 115 S. Ct. at 1189 n.1, 131 L. Ed. 2d at 41 n.1.       Despite

that constitutional violation, the Court found that the

“[a]pplication of the Leon framework support[ed] a categorical

exception to the exclusionary rule for clerical errors of court

employees.”    Id. at 16, 115 S. Ct. at 1194, 131 L. Ed. 2d at 47.

    In Herring, supra, the Supreme Court answered the

“unresolved” question in Evans:     “whether the evidence should be

suppressed if police personnel [rather than judicial clerks]

were responsible for the error.” 555 U.S. at 142-43, 129 S. Ct.

at 701, 172 L. Ed. 2d at 505-06 (internal quotation marks

omitted).     The defendant in Herring drove to the sheriff’s

department to retrieve items from his impounded truck and was

recognized by one of the police investigators.        See id. at 137,

129 S. Ct. at 698, 172 L. Ed. 2d at 502.        Upon inquiry, the

investigator was informed that an active arrest warrant existed

for the defendant.     Ibid.   The officer arrested the defendant

                                   14
and conducted a search incident to that arrest that revealed

narcotics and a weapon.   Ibid.   It was later discovered that the

warrant had been recalled five months earlier, but the recall

had not been updated in the relevant database.     Id. at 138, 129

S. Ct. at 698, 172 L. Ed. 2d at 502.

    Importantly, like in Evans, the Court accepted the parties’

assumption that a Fourth Amendment violation occurred and

restricted the analysis to whether the exclusionary rule should

apply.   Id. at 139, 129 S. Ct. at 699, 172 L. Ed. 2d at 503.

The Court again relied on the Leon framework and maintained that

“the benefits of deterrence must outweigh the costs” of applying

the exclusionary rule.    Id. at 141, 129 S. Ct. at 700, 172 L.

Ed. 2d at 505.   The Court concluded that “when police mistakes

are the result of negligence such as that described here, rather

than systemic error or reckless disregard of constitutional

requirements, any marginal deterrence does not ‘pay its way.’”

Id. at 147-48, 129 S. Ct. at 704, 172 L. Ed. 2d at 509 (quoting

Leon, supra, 468 U.S. at 907 n.6, 104 S. Ct. at 3412 n.6, 82 L.

Ed. 2d at 688 n.6).

                                  B.

    In Novembrino, supra, this Court relied on Article I,

Paragraph 7, of the New Jersey Constitution in rejecting the

Leon Court’s good faith exception. 105 N.J. at 157-59.   Thus,

the Court interpreted the New Jersey Constitution to provide

                                  15
broader protection than the Fourth Amendment.     See id. at 145,

157-59.   In its decision, the Court expressed concern that “the

good-faith exception w[ould] ultimately reduce respect for and

compliance with the probable-cause standard.”     Id. at 154.   The

Court also characterized the exclusionary rule as “an integral

element of our state-constitutional guarantee,” noting that

“[i]ts function is not merely to deter police misconduct[] [but]

. . . also [to] serve[] as the indispensable mechanism for

vindicating the constitutional right to be free from

unreasonable searches.”    Id. at 157.   This Court has not

retreated from its rejection of a good faith exception.       State

v. Adkins, 221 N.J. 300, 314 (2015) (“Post-Novembrino, our

Court’s adherence to its holding has remained steadfast . . .

.”).

       In Moore, supra, the Appellate Division considered whether

suppression was appropriate for evidence seized following an

arrest based on a warrant that “had been judicially marked

‘vacated’ 27 days” earlier but remained outstanding in the local

police log book. 260 N.J. Super. at 14.   The panel noted that

while the parties disputed who was at fault for the failure to

update the record, there was “no dispute that the arresting

officer acted in good faith in executing what he thought was a

valid warrant.”    Id. at 15.   However, “[t]he inescapable

consequence, after the finger-pointing [wa]s over, [wa]s that

                                  16
defendant was arrested illegally.”      Id. at 16.   Therefore, the

Appellate Division concluded that “the fruits of such an

unlawful arrest [we]re not available to the State for [the

defendant’s] prosecution even though the particular arresting

officer acted in good faith and without culpability.”       Ibid.

The panel rejected the State’s argument that “th[e] mistaken

arrest situation [i]s different from the issuance of a bad

search warrant in Novembrino,” finding “no justifiable

distinction between a judicial error on the existence of

probable cause” and the administrative errors committed in that

case.   Id. at 17.   In fact, the panel denoted the State’s

argument “no more than a plea for a ‘good faith’ exception to

the exclusionary rule” that the Court had rejected in

Novembrino.   Id. at 16.

    By contrast, in Diloreto, supra, this Court found no

constitutional violation, and thus did not apply the

exclusionary rule, in circumstances in which officers relied, in

part, on misinformation from the National Crime Information

Center (NCIC) database in questioning, detaining, and conducting

a pat-down search of the defendant. 180 N.J. at 271-74, 282.

More specifically, the Court concluded that, given an NCIC alert

that the defendant was an “endangered” missing person along with

other factors, the community caretaker doctrine justified the

police conduct.   Id. at 277-78.    In discussing the role of the

                                   17
officer’s reliance on the erroneous NCIC alert in its decision,

the Court acknowledged that it had rejected the good faith

exception in Novembrino; however, because “the error in failing

to remove defendant’s name from the NCIC database occurred not

within the framework of an intended prosecution, but under the

protective rubric of the community caretaker doctrine,”

Novembrino was inapplicable.    Id. at 280.

    In Pitcher, supra, the Appellate Division similarly dealt

with a database error; this time, misinformation in the motor

vehicle database reflected that the defendant’s license was

suspended. 379 N.J. Super. at 312.    The defendant was stopped

based on that misinformation, and the officer observed that the

defendant was intoxicated.     Id. at 312-13.   In moving to

suppress the evidence of intoxication, the defendant argued that

the stop was unconstitutional because it was based on an

erroneous license suspension.    Id. at 313.    The panel analogized

the license suspension information to information received from

an unreliable informant, noting that “[a] license suspension,

unlike a warrant or report of reasonable suspicion, is not a

determination about the justification for a stop or arrest.     The

license suspension is simply factual information that leads to a

suspicion of a violation of the motor vehicle laws, i.e., one

articulable fact.”   Id. at 318.    Thus, the panel found that the



                                   18
stop was constitutional and that the good faith exception

rejected in Novembrino was irrelevant.        Id. at 313.

      Most recently, in Handy, supra, this Court addressed a

scenario in which officers arrested the defendant based on

receipt of erroneous information from the dispatcher that the

defendant had an outstanding warrant. 206 N.J. at 42-43.

Incident to that arrest, the defendant was found to be in

possession of drugs.     Id. at 42.     The police dispatcher then

informed the officer that there was a birth-date discrepancy

between that provided by the defendant and that listed in the

warrant.   Ibid.   Upon return to headquarters, the officer

learned that the warrant on which he had arrested the defendant

was for a different individual, with a similar, but somewhat

differently spelled, name.      Id. at 42-43.    The defendant

nevertheless was charged with possession of the drugs.           Id. at

43.   In assessing whether that evidence should be suppressed,

this Court found that the “conduct by the dispatcher, an

integral link in the law enforcement chain, was objectively

unreasonable” and thus violative of the state and federal

constitutions.     Id. at 42.

      In rendering its decision, the Court discussed the Supreme

Court decisions in Evans and Herring, and found them

inapplicable.    Id. at 48-50, 52-53.      The Handy Court further

highlighted that neither case “dispensed with the standard of

                                   19
‘objective reasonableness’ that governs the execution of a

warrant,” id. at 53, on which the Court’s decision was premised.

                                IV.

     The arguments before the Court call into question the

significance of law enforcement reliance on an ostensibly valid

arrest warrant in assessing the constitutionality of an arrest

as well as the application of the exclusionary rule.

     Beginning with the constitutionality of defendant’s arrest,

there is no dispute in this case that, at the moment of

defendant’s arrest, no valid warrant was in effect.    Defendant’s

arrest was based solely on the existence of the allegedly

outstanding arrest warrant that, in fact, had been vacated

eighteen months earlier but had not been removed from the

computer database accessed by the dispatcher.   No other probable

cause provides a leg on which the State can stand to assert a

lawful arrest.   “The inescapable consequence . . . is that

defendant was arrested illegally.”    Moore, supra, 260 N.J.

Super. at 16.1   The officer’s belief, even in good faith, that a

valid warrant for defendant’s arrest was outstanding cannot

render an arrest made absent a valid warrant or probable cause

constitutionally compliant.   See Brown, supra, 205 N.J. at 144.


1 Notably, in Evans and Herring, a constitutional violation was
conceded or assumed. Herring, supra, 555 U.S. at 139, 129 S.
Ct. at 699, 172 L. Ed. 2d at 503; Evans, supra, 514 U.S. at 6
n.1, 115 S. Ct. at 1189 n.1, 131 L. Ed. 2d at 41 n.1.
                                20
    To the extent that the State relies for its position on

Diloreto and Pitcher, those decisions are inapposite, as the

Appellate Division properly concluded.

    In Diloreto, supra, the Court considered the officers’

reliance on the misinformation contained in the NCIC database as

one factor supporting their conduct under the community

caretaker doctrine. 180 N.J. at 282.   Thus, the Court applied

an exception to the general prohibition against warrantless

searches.    Id. at 275, 282.   That decision cannot, and should

not, be read to support the proposition that objective and

reasonable reliance on information in the NCIC database, even if

later determined to be erroneous, can support probable cause for

an arrest.    In fact, the Court specifically highlighted the

limited nature of its holding.    Id. at 282 (“The State should

not construe our holding as approving wide application of the

community caretaker doctrine in this setting.”).

    In Pitcher, supra, the Appellate Division found that

information in a motor vehicle database, even if later found to

be erroneous, could be “one articulable fact” that can “lead[]

to a suspicion of a violation of the motor vehicle laws” to

substantiate a motor vehicle stop. 379 N.J. Super. at 318.     The

panel did not opine that reasonable reliance on that information




                                  21
could support probable cause to arrest.2    See ibid.   The same

rationale applies to the Appellate Division decision in Green,

supra, in which officers were in possession of a valid warrant

for a person matching the defendant’s description and were

executing that warrant at the address listed for that person

when the defendant fled and was arrested. 318 N.J. Super. at

349.   In allowing admission of the evidence seized following

defendant’s arrest, the panel relied on law enforcement’s

objective and reasonable execution of the valid warrant, id. at

353-54; the panel did not suggest that an invalid warrant,

unsupported by probable cause, could supply the basis for an

objective and reasonable belief that there is probable cause to

arrest.   See ibid.

       Our decision does not alter the standard of objective

reasonableness applicable to the assessment of probable cause to

arrest.   See Basil, supra, 202 N.J. at 585; cf. Handy, supra,

206 N.J. at 42 (finding conduct of police dispatcher, “an

integral link in the law enforcement chain, was objectively

unreasonable and violat[ive of]” the New Jersey and United


2 The State submitted a supplemental letter brief to the Court
bringing to its attention the United States Supreme Court’s
decision in Heien v. North Carolina, ___ U.S. ___, 135 S. Ct.
530, 190 L. Ed. 2d 475 (2014). We note that Heien, too, dealt
with law enforcement’s objective reasonableness in effectuating
a stop; it did not find justification for an arrest absent
probable cause or a valid warrant. See id. at ___, 135 S. Ct.
at 539, 190 L. Ed. 2d at 485.
                                 22
States Constitutions).     We conclude only that an invalid warrant

cannot provide the basis for an objective and reasonable belief

that probable cause to arrest exists; an arrest made under that

standard is constitutionally defective.     To hold otherwise would

be akin to adopting the good faith exception to the exclusionary

rule that has been explicitly, and consistently, rejected by

this Court, most recently in Adkins, supra, 221 N.J. at 314.

See also Moore, supra, 260 N.J. Super. at 16 (labeling State’s

argument “no more than a plea for a ‘good faith’ exception to

the exclusionary rule”).    We decline to carve out an exception

to that explicit rejection in the manner requested by the State

or the Attorney General.

    In respect of the exclusionary rule, defendants are

afforded greater rights under the New Jersey Constitution than

under the United States Constitution.     See Novembrino, supra,

105 N.J. at 144-45.   In Novembrino, this Court relied on the New

Jersey Constitution in rejecting the Leon good faith exception.

Id. at 159.   The United States Supreme Court decisions in Evans

and Herring are premised on the Court’s decision in Leon.     Thus,

to follow their reasoning, as the State and the Attorney General

advocate, would be a retrenchment of our decision in Novembrino.

We can see it no other way.

    The Court in Novembrino based its decision on the

conclusion that the exclusionary rule functioned not only as a

                                  23
deterrent for police misconduct but also as “the indispensable

mechanism for vindicating the constitutional right to be free

from unreasonable searches.”   Id. at 157.   This case involves an

unconstitutional seizure of a man who had secured relief

eighteen months earlier from his outstanding arrest warrant.

His constitutional right to be free of that unreasonable seizure

trumps the subjective good faith reliance by the police on the

unpurged, but in fact vacated, arrest warrant.   Novembrino’s

important purpose to secure vindication of constitutional rights

cannot be ignored.   We decline to do so here.   Moreover, the

inevitable result will cause people to be more careful -- a

laudatory effect on all state actors.

                                V.

    For the foregoing reasons, we affirm the judgment of the

Appellate Division affirming the trial court’s suppression

order.



     CHIEF JUSTICE RABNER, JUSTICE LaVECCHIA, and JUSTICE ALBIN
concur in the judgment of the Court, and join the separate,
concurring opinion filed by JUSTICE LaVECCHIA. JUSTICE SOLOMON
filed a separate, dissenting opinion, in which JUSTICES
PATTERSON and FERNANDEZ-VINA join. JUDGE CUFF (temporarily
assigned) did not participate.




                                24
                                         SUPREME COURT OF NEW JERSEY
                                          A-111 September Term 2013
                                                    074315

STATE OF NEW JERSEY,
    Plaintiff-Appellant,
         v.
THOMAS SHANNON,
    Defendant-Respondent.



    JUSTICE SOLOMON, dissenting.

    The Court held in State v. Novembrino, 105 N.J. 95 (1987),

only that, in recognition of the exclusionary rule’s secondary

function as a mechanism for the enforcement of citizens’

constitutional rights, where law enforcement is involved in the

error giving rise to the unlawful search or seizure, the police

officer’s good faith conduct is not a basis to avoid

suppression.     Reading Novembrino to require suppression for a

purely judicial error, as the concurring opinion does, ignores

the significant costs of suppressing competent evidence and

renders the deterrent function of the exclusionary rule

insignificant.    In my view, the concurring opinion’s conclusion

cannot be reconciled with our subsequent decisions.    See, e.g.,

State v. Shaw, 213 N.J. 398, 414 (2012) (holding that, in light

of “the high price exacted by suppressing evidence,” suppression

is unwarranted where law enforcement obtains “evidence that is


                                  1
sufficiently independent of the illegal conduct”); State v.

Williams, 192 N.J. 1, 14-15 (2007) (same); State v. Badessa, 185
N.J. 303, 310-11 (2005).

    By holding that the officer’s objectively reasonable

conduct is irrelevant in a case in which no law enforcement

personnel are remotely responsible for the impropriety of the

arrest, the concurring opinion not only fails to give effect to

“[t]he ‘prime purpose’ of the [exclusionary] rule,” State v.

Smith, 212 N.J. 365, 388 (2012) (quoting State v. Evers, 175
N.J. 355, 376 (2003)), cert. denied, __ U.S. __, 133 S. Ct.
1504, 185 L. Ed. 2d 558 (2013), it also misreads our

jurisprudence since Novembrino rejected the federal good-faith

exception to the exclusionary rule announced in United States v.

Leon, 468 U.S. 897, 104 S. Ct. 3405, 82 L. Ed. 2d 677 (1984).

As recently as four years ago, this Court considered whether law

enforcement personnel’s conduct was objectively reasonable in a

situation where a police officer, through carelessness on the

part of the police dispatcher, arrested defendant pursuant to a

validly issued warrant against another individual.     State v.

Handy, 206 N.J. 39, 41-42 (2011).   The Appellate Division

applied a similar analysis in State v. Green, 318 N.J. Super.
346 (App. Div. 1999), where the officer arrested the defendant

based on the mistaken belief that the defendant was the man

referenced on the arrest warrant.   Id. at 348-49.

                                2
    The concurring opinion finds these cases inapposite because

the warrants upon which those arrests were based were valid.

However, while the arrest warrants in those cases were supported

by probable cause, the arrests were not.   The fact remains that,

as here, the defendants in those cases were arrested unlawfully;

there is no principled basis to distinguish between the unlawful

arrests in Handy and Green, where the defendants were mistakenly

arrested pursuant to valid arrest warrants issued against other

individuals, and defendant’s unlawful arrest pursuant to a once-

validly issued arrest warrant that was, unbeknownst to law

enforcement, subsequently vacated.

    Moreover, because municipal court staff were entirely

responsible for the error in this case, application of the

exclusionary rule here improperly conflates law enforcement with

the judiciary.   The judiciary and law enforcement are separate

and independent components of our criminal justice system,

serving entirely different functions.   Law enforcement, for its

part, investigates criminal activity and secures incriminating

evidence for use in obtaining convictions.   The judiciary, in

turn, weighs the evidence presented, applies the relevant law to

that evidence, and determines if there is sufficient probable

cause to support a warrant.   The judiciary also functions as a

check against executive power exercised by law enforcement.

“Judges and magistrates are not adjuncts to the law enforcement

                                 3
team; as neutral judicial officers, they have no stake in the

outcome of particular criminal prosecutions.”     Leon, supra, 468

U.S. at 917, 104 S. Ct. at 3417, 82 L. Ed. 2d at 695.      Thus,

absent some indicia of law enforcement involvement, suppressing

evidence based on a purely judicial oversight improperly

suggests that the judiciary is in collusion with law enforcement

to obtain convictions, and therefore may be deterred from

obtaining such evidence through unlawful means.

                                     I.

    There is no dispute regarding the facts relevant to our

analysis.   Patrolman Steven Love arrested defendant in October

2011 pursuant to an arrest warrant, which was later determined

to have been vacated in 2010.   However, due to a clerical

oversight by a municipal court administrator, the arrest warrant

was not listed as vacated in the automated criminal system (ACS)

-- a statewide database that tracks, among other things, warrant

history -- for each criminal complaint.   It is undisputed that

this process in no way involves law enforcement personnel.

    Following defendant’s arrest, Officer Love discovered

illegal narcotics and $2,317 in cash on defendant -- evidence

which formed the basis of the charges against him.    On

rehearing, the motion court granted defendant’s suppression

motion based on testimony from the Asbury Park Municipal Court

administrator, indicating that defendant’s warrant had been

                                 4
vacated prior to his arrest and that defendant’s arrest was

therefore unlawful.   Relying on Novembrino, the Appellate

Division affirmed, holding that regardless of who was

responsible for the clerical error, “New Jersey jurisprudence

does not permit the State to use the fruits of an illegal arrest

against a defendant even if the police acted reasonably.”

                                II.

    As the concurring opinion notes, it is undisputed that the

arrest warrant upon which defendant’s arrest was based was

invalid, notwithstanding Officer Love’s reasonable understanding

to the contrary.      Therefore, the disagreement here does not

turn on whether Officer Love had probable cause to arrest

defendant or whether an exception to the warrant requirement

applied, but on whether the appropriate remedy for the error

leading to defendant’s arrest is suppression.

    The appropriate remedy for a police violation of a

citizen’s right to be free from unreasonable searches and

seizures has long been the topic of debate.     See Novembrino,

supra, 105 N.J. at 100 (“‘The debate within the Court on the

exclusionary rule has always been a warm one.’” (quoting United

States v. Janis, 428 U.S. 433, 446, 96 S. Ct. 3021, 3028, 49 L.

Ed. 2d 1046, 1056 (1976)); see also Leon, supra, 468 U.S. at

907, 104 S. Ct. at 3412, 82 L. Ed. 2d at 688 (“The substantial

social costs exacted by the exclusionary rule for the

                                 5
vindication of Fourth Amendment rights have long been a source

of concern.”).    In light of the dispute before this Court, a

brief history of the exclusionary rule is instructive here.

                                 A.

    The development and history of the exclusionary rule

illustrates its core purpose:    deterrence of future unlawful

police conduct.    The United States Supreme Court first applied

the exclusionary rule in a criminal case in Weeks v. United

States, 232 U.S. 383, 398, 34 S. Ct. 341, 346, 58 L. Ed. 652,

657-58 (1914).    In doing so, the Court observed:

         The tendency of those who execute the criminal
         laws of the country to obtain conviction by
         means of unlawful seizures and enforced
         confessions, the latter often obtained after
         subjecting accused persons to unwarranted
         practices destructive of rights secured by the
         Federal Constitution, should find no sanction
         in the judgments of the courts which are
         charged at all times with the support of the
         Constitution and to which people of all
         conditions have a right to appeal for the
         maintenance of such fundamental rights.

         [Id. at 392, 34 S. Ct. at 344, 58 L. Ed. at
         655.]

    Thirty-five years later, the Court in Wolf v. Colorado, 338
U.S. 25, 33, 69 S. Ct. 1359, 1364, 93 L. Ed. 1782, 1788 (1949),

declined the invitation to apply the exclusionary rule to the

States via the Due Process Clause of the Fourteenth Amendment.

The Court, noting other remedies available to citizens for

disruption caused by unlawful police intrusion, explained that

                                  6
it could not “brush aside the experience of States which deem

the incidence of such conduct by the police too slight to call

for a deterrent remedy not by way of disciplinary measures but

by overriding the relevant rules of evidence.”   Id. at 31-32, 69

S. Ct. at 1363-64, 93 L. Ed. at 1787-88.

    In the seminal case of Mapp v. Ohio, 367 U.S. 643, 660, 81
S. Ct. 1684, 1694, 6 L. Ed. 2d 1081, 1093 (1961), the Court

reversed course, holding the exclusionary rule applicable to the

States via the Due Process Clause of the Fourteenth Amendment.

In doing so, the Court noted that it had consistently held the

exclusionary rule is “a clear, specific, and constitutionally

required -- even if judicially implied -- deterrent safeguard

without insistence upon which the Fourth Amendment would have

been reduced to ‘a form of words.’”   Id. at 648, 81 S. Ct. at

1688, 6 L. Ed. 2d at 1086 (quoting Silverthorne Lumber Co. v.

United States, 251 U.S. 385, 392, 40 S. Ct. 182, 183, 64 L. Ed.
319, 321 (1920)).

    The Mapp Court further noted its recent “recogni[tion] that

the purpose of the exclusionary rule ‘is to deter -- to compel

respect for the constitutional guaranty in the only effectively

available way -- by removing the incentive to disregard it.’”

Id. at 656, 81 S. Ct. at 1692, 6 L. Ed. 2d. at 1090 (quoting

Elkins v. United States, 364 U.S. 206, 217, 80 S. Ct. 1437,

1444, 4 L. Ed. 2d 1669, 1677 (1960) (further stating “[t]he

                                7
[exclusionary] rule is calculated to prevent, not to repair,”

constitutional violations)).   In disapproving of “the double

standard” resulting from finding the exclusionary rule

applicable to federal agents but not to state law enforcement,

the Court explained:

          In nonexclusionary States, federal officers,
          being human, were by it invited to and did, as
          our cases indicate, step across the street to
          the     State’s    attorney     with     their
          unconstitutionally       seized      evidence.
          Prosecution on the basis of that evidence was
          then had in a state court in utter disregard
          of the enforceable Fourth Amendment. If the
          fruits of an unconstitutional search had been
          inadmissible in both state and federal courts,
          this inducement to evasion would have been
          sooner eliminated.

          [Id. at 658, 81 S. Ct. at 1693, 6 L. Ed. 2d at
          1091-92.]

    Over the next twenty-three years, the United States Supreme

Court decided a series of cases paring back the exclusionary

rule where, in the Court’s view, the deterrent effect did not

outweigh the truth-finding function of the criminal justice

system.   See, e.g., Alderman v. United States, 394 U.S. 165,

171-72, 89 S. Ct. 961, 965, 22 L. Ed. 2d 176, 185-86 (1969)

(holding only those whose Fourth Amendment rights have been

violated have standing to invoke exclusionary rule); United

States v. Calandra, 414 U.S. 338, 349-52, 94 S. Ct. 613, 620-22,

38 L. Ed. 2d 561, 572-73 (1974) (rejecting application of

exclusionary rule to evidence presented at grand jury

                                 8
proceedings because such application “would achieve a

speculative and undoubtedly minimal advance in the deterrence of

police misconduct at the expense of substantially impeding the

role of the grand jury”); United States v. Havens, 446 U.S. 620,

626, 100 S. Ct. 1912, 1916, 64 L. Ed. 2d 559, 565 (1980)

(holding exclusionary rule does not bar use of unlawfully seized

evidence for impeachment purposes).   Then, in what this Court

described as “the most significant limitation of the

exclusionary rule since its genesis in Weeks,” Novembrino,

supra, 105 N.J. at 139, the Supreme Court in Leon, supra, 468
U.S. 897, 104 S. Ct. 3405, 82 L. Ed. 2d 677, adopted the good-

faith exception to the exclusionary rule.

    The Supreme Court in Leon, supra, applying “the balancing

approach that has evolved during the years of experience with

the rule,” determined that “reliable physical evidence seized by

officers reasonably relying on a warrant issued by a detached

and neutral magistrate should be admissible in the prosecution’s

case in chief.” 468 U.S. at 913, 104 S. Ct. at 3415, 82 L. Ed.
2d at 692.   In denying the suppression motion, the District

Court in that case found the affidavit in support of the search

warrant on which the search of the defendant’s home was based

“insufficient to establish probable cause,” but determined that

there was no question the officer who procured the warrant “had



                                 9
acted in good faith.”    Id. at 903-04 & n.4, 104 S. Ct. at 3410 &

n.4, 82 L. Ed. 2d at 685-86 & n.4.

       Turning to the question of the appropriate remedy, the

Court considered “the tension between the sometimes competing

goals of, on the one hand, deterring official misconduct and

removing inducements to unreasonable invasions of privacy and,

on the other, establishing procedures under which criminal

defendants are ‘acquitted or convicted on the basis of all the

evidence which exposes the truth.’”    Id. at 900-01, 104 S. Ct.

at 3409, 82 L. Ed. 2d at 684 (quoting Alderman, supra, 394 U.S.

at 175, 89 S. Ct. at 967, 22 L. Ed. 2d at 187).    The Court

determined that, on balance, “the marginal or nonexistent

benefits produced by suppressing evidence obtained in

objectively reasonable reliance on a subsequently invalidated

search warrant cannot justify the substantial costs of

exclusion.”   Id. at 922, 104 S. Ct. at 3420, 82 L. Ed. 2d at

698.    Thus, while suppression remains the appropriate remedy

where “the officers were dishonest or reckless in preparing

their affidavit or could not have harbored an objectively

reasonable belief in the existence of probable cause,” id. at

926, 104 S. Ct. at 3422, 82 L. Ed. 2d at 701, suppression is not

warranted where “an officer acting with objective good faith has

obtained a search warrant from a judge or magistrate and acted



                                 10
within its scope,” id. at 920, 104 S. Ct. at 3419, 82 L. Ed. 2d

at 697.

       The Supreme Court then provided four distinct rationales

for finding a good-faith exception to the exclusionary rule.

“First, the exclusionary rule is designed to deter police

misconduct rather than to punish the errors of judges and

magistrates.”    Id. at 916, 104 S. Ct. at 3417, 82 L. Ed. 2d at

694.    Additionally, “there exists no evidence suggesting that

judges and magistrates are inclined to ignore or subvert the

Fourth Amendment or that lawlessness among these actors requires

application of the extreme sanction of exclusion.”     Ibid.

Third, the Court could “discern no basis . . . for believing

that exclusion of evidence seized pursuant to a warrant will

have a significant deterrent effect on the issuing judge or

magistrate.”    Ibid.   Finally, the Court reasoned that exclusion

of evidence “‘[w]here the official action was pursued in

complete good faith . . . loses much of its force.’”     Id. at

919, 104 S. Ct. at 3418, 82 L. Ed. 2d at 696 (citations

omitted).    Thus,

            where the officer’s conduct is objectively
            reasonable, “excluding the evidence will not
            further the ends of the exclusionary rule in
            any appreciable way; for it is painfully
            apparent that . . . the officer is acting as
            a reasonable officer would and should act in
            similar circumstances. Excluding the evidence
            can in no way affect his future conduct unless
            it is to make him less willing to do his duty.”

                                  11
          [Id. at 919-20, 104 S. Ct. at 3419, 82 L. Ed.
2d at 697 (citation omitted).]

    Against this backdrop, we consider the application of the

exclusionary rule in New Jersey.

                                B.

    With some exception, in the fifty-four years since this

Court first addressed the exclusionary rule in State v.

Valentin, 36 N.J. 41 (1961), our courts have resisted the

federal trend towards erosion of the exclusionary rule.   Most

relevant to the matter before us, a majority of the Court in

Novembrino, supra, 105 N.J. at 157-58, rejected the federal good

faith exception established in Leon.

    In Novembrino, a detective discovered evidence of drug

trafficking following a search of the defendant’s workplace.

Id. at 102-03.   The detective conducted the search pursuant to a

warrant issued by a judge, who had signed the warrant based on

an affidavit prepared by the detective stating that the

defendant was selling narcotics out of his gas station.     Id. at

102-04.   The trial court suppressed the evidence, finding the

affidavit “failed to establish probable cause.”   Id. at 103.    In

affirming suppression, the Appellate Division rejected the

State’s contention that the good faith exception should be

applied in this state, reasoning that the good faith exception

“would undermine the constitutional requirement of probable


                                12
cause.”   Id. at 105.   This Court granted the State’s petition

for certification, determined that the detective’s affidavit

failed to establish probable cause, and turned to the question

of whether the good faith exception should apply in this State.

Id. at 124-30.

    In rejecting the good faith exception to the exclusionary

rule, the Novembrino majority began by noting that the Court

“has frequently resorted to our own State Constitution in order

to afford our citizens broader protection of certain personal

rights than that afforded by analogous or identical provisions

of the federal Constitution.”    Id. at 145.   Finding academic

criticism of Leon persuasive, the majority stated:

          By eliminating any cost for noncompliance with
          the constitutional requirement of probable
          cause, the good-faith exception assures us
          that the constitutional standard will be
          diluted.
          . . . .
          Our view that the good-faith exception will
          ultimately reduce respect for and compliance
          with the probable-cause standard that we have
          steadfastly enforced persuades us that there
          is a strong state interest that would be
          disserved by adopting the Leon rule.

          [Id. at 152-54.]

    The majority agreed with the dissenting Justice’s

observation “that the public will view the good-faith exception

to the exclusionary rule as a sensible accommodation between

protecting an individual’s constitutional rights and punishing

                                 13
the guilty.”   Id. at 156.    Nevertheless, the majority determined

that it could not countenance the “erosion of the probable-cause

guarantee” enshrined in article I, paragraph 7 of our State

Constitution, which it felt was likely to “be a corollary to the

good-faith exception.”     Id. at 159.

    Recently, in the context of a police officer’s execution of

an arrest warrant, this Court in Handy, supra, again considered

the standard for suppression of evidence uncovered in the

execution of a warrant.    The Court affirmed the Appellate

Division’s conclusion that, where the execution of a warrant is

at issue, “the basic test under both” the federal and our state

constitutions is:   “was the conduct objectively reasonable in

light of ‘the facts known to the law enforcement officer at the

time of the search.’” 206 N.J. at 46-47 (quoting State v.

Bruzzese, 94 N.J. 210, 221 (1983), cert. denied, 465 U.S. 1030,

104 S. Ct. 1295, 79 L. Ed. 2d 695-96 (1984)); accord Green,

supra, 318 N.J. Super. at 354.     In doing so, we noted that,

“under federal and state jurisprudence,” objective

reasonableness is the appropriate standard because “‘room must

be allowed for some mistakes by the police,’” provided of course

“the police have behaved reasonably.”     Handy, supra, 206 N.J. at

54 (quoting Illinois v. Rodriguez, 497 U.S. 177, 186, 110 S. Ct.
2793, 2800, 111 L. Ed. 2d 148, 159-60 (1980)).    Thus, we



                                  14
observed, the “standard of objective reasonableness is the

polestar for our inquiry.”    Id. at 47.

    Applying that standard, we affirmed the Appellate

Division’s finding that a police dispatcher, who had erroneously

informed the arresting officer that the defendant had an

outstanding arrest warrant, acted unreasonably.       Id. at 41-42.

The officer had arrested Handy in response to the police

dispatcher’s report that Handy had an outstanding arrest

warrant, and, in a search incident to that arrest, found illegal

drugs.   Id. at 42.   The officer later learned that the warrant

matched neither Handy’s name nor his birthdate, but nevertheless

charged Handy with drug offenses.     Id. at 42-43.   We held that

“our own constitution requires suppression” because the police

dispatcher, “an integral link in the law enforcement chain,” had

acted unreasonably “in failing to take further steps when she

recognized that she did not have a match on the warrant check.”

Id. at 42, 54.

    Notably, the error in the execution of the arrest warrant

was not due to inadequate or inaccurate information provided by

the police officer.    Hence, we looked to whether the police

dispatcher’s conduct was objectively reasonable under the

circumstances rather than whether the officer relied upon the

warrant in good faith.    The Appellate Division in Handy found

its decision “fully consistent with [its] decision in State v.

                                 15
Moore, 260 N.J. Super. 12, 16 (App. Div. 1992),” a case in which

the police, in good faith, arrested a defendant pursuant to an

arrest warrant that was no longer valid, but which “the police

never deleted . . . from their computer databases.”      State v.

Handy, 412 N.J. Super. 492, 503 (App. Div. 2010).      Observing

that police inaction led to the mistake giving rise to the

unlawful arrest, the Appellate Division “relied on Professor

LaFave’s assertion that ‘the police may not rely upon incorrect

or incomplete information when they are at fault in permitting

the records to remain uncorrected.’”    Ibid. (internal quotation

marks omitted) (quoting Moore, supra, 260 N.J. Super. at 18).

    Similarly, in Green, supra, 318 N.J. Super. at 354, the

Appellate Division held that Novembrino does not govern cases

“deal[ing] with the validity of a police officer’s actions in

executing a warrant.”    The officers in that case mistook Green

for another individual, Lovett, who was the person identified in

a search warrant they were executing.    Id. at 349.    During the

course of the arrest, the officers discovered drugs belonging to

Green.   Ibid.   The Appellate Division determined that, because

Green closely resembled Lovett, Green was standing outside of

Lovett’s home when the officers arrived, and Green ran into

Lovett’s house when the officers announced themselves, the

officers’ belief that Green was Lovett was objectively

reasonable.   Id. at 352.   Observing the United States Supreme

                                 16
Court’s assertion that law enforcement agents need not always be

correct but must “‘always be reasonable,’” the appellate panel

concluded that, “if a police officer’s actions in executing a

warrant are reasonable, there is no constitutional violation and

thus no need to consider the availability of a good faith

exception to the exclusionary rule.”   Id. at 354 (quoting

Rodriguez, supra, 497 U.S. at 185, 110 S. Ct. at 2800, 111 L.

Ed. 2d at 159).

                               III.

    Considered together, the above decisions demonstrate that,

where law enforcement personnel share no responsibility for the

error giving rise to the unlawful search or seizure, the

question is not whether the police officer acted in good faith,

but whether the officer’s conduct was objectively reasonable

under the circumstances.   The Court’s decision today, in finding

suppression is required where the police bear no responsibility

for the error resulting in the defendant’s unlawful arrest,

extends Novembrino beyond its intended scope.

    While Novembrino accords greater weight to the vindication

function of the exclusionary rule than does the federal system,

nothing in Novembrino suggests that the exclusionary rule is no

longer intended to operate prophylactically against future

unlawful misconduct by law enforcement.   The Novembrino majority

did not reject Leon’s well-settled assertion that “the

                                17
exclusionary rule is designed to deter police misconduct rather

than to punish the errors of judges and magistrates.”     Leon,

supra, 468 U.S. at 916, 104 S. Ct. at 3417, 82 L. Ed. 2d at 694.

Rather, Novembrino, supra, stated that the exclusionary rule’s

function “is not merely to deter police conduct,” 105 N.J. at

157, indicating that deterrence of future police misconduct

remains a significant purpose of the exclusionary rule.

    Indeed, since Novembrino, we have consistently affirmed our

view that “[t]he ‘prime purpose’ of the [exclusionary] rule, if

not the sole one, ‘is to deter future unlawful police conduct.’”

E.g. Smith, supra, 212 N.J. at 388 (quoting Evers, supra, 175

N.J. at 376); see also Shaw, supra, 213 N.J. at 413 (noting one

of two purposes of exclusionary rule “is to deter future

unlawful police conduct” (citations and internal quotation marks

omitted)); Williams, supra, 192 N.J. at 14 (“The overarching

purpose of the rule is to deter the police from engaging in

constitutional violations[.]”); Badessa, supra, 185 N.J. at 310

(same).

    Nor have we rejected Leon’s premise that the exclusionary

rule is “‘a judicially created remedy designed to safeguard

Fourth Amendment rights generally through its deterrent

effect.’”   Handy, supra, 206 N.J. at 45; see also Williams,

supra, 192 N.J. at 14; Shaw, supra, 213 N.J. at 413.    As we have

recently observed, “[a]lthough the exclusionary rule ‘may

                                18
vindicate the Fourth Amendment rights of a particular defendant,

and more generally the privacy rights of all persons,’ it may

also ‘depriv[e] the jury or judge of reliable evidence that may

point the way to the truth.’”   Shaw, supra, 213 N.J. at 414

(second alteration in original) (quoting Williams, supra, 192

N.J. at 14-15).

         Because of the high price exacted by
         suppressing evidence, “the exclusionary rule
         is applied to those circumstances where its
         remedial objectives can best be achieved.”
         Thus, when law enforcement officials secure
         evidence that is sufficiently independent of
         the illegal conduct -- evidence that is not
         tainted by the misdeed -- then withholding
         evidence from the trier of fact is a cost that
         may not be justified by the exclusionary rule.

         [Ibid. (citations omitted).]

    Accordingly, the exclusionary rule applies where its

purposes may best be served, mindful of the costs suppression of

evidence imposes on the criminal justice system; it is not

applied as a matter of constitutional right.   In light of our

steadfast adherence to the United States Supreme Court’s

balancing approach in applying the exclusionary rule, in which

deterrence of future police misconduct plays a heavy role,

Novembrino must be read only to preclude good-faith reliance by

police officers on a warrant where law enforcement personnel

contribute to a mistake that renders the warrant invalid.

Reading Novembrino as the concurrence does here relegates the


                                19
exclusionary rule’s deterrent function to a mere ancillary

benefit.   Novembrino does not go so far, and such a conclusion

is contrary to our jurisprudence following Novembrino.

                                 IV.

    There is no basis to find that the exclusionary rule,

applied to these facts, has any deterrent value whatsoever.

Patricia Green, the Asbury Park Municipal Court administrator,

offered unrebutted testimony that, in her twenty-seven-year

tenure as administrator, as far as she was aware, this type of

oversight had never occurred before.    Green affirmed that “[i]t

was our error,” and that “there’s no way the police would have

known that” the warrant had been vacated.    Therefore,

suppression in this case divorces the exclusionary rule from its

primary function:   deterrence of future unlawful police conduct.

Cf. Moore, supra, 260 N.J. Super. at 13-15 (upholding

suppression of evidence discovered following arrest based on

vacated bench warrant, where police involvement in failure to

vacate warrant was disputed).    No reported decision goes so far,

and it is error to do so here.

    As the concurring opinion observes, Officer Love arrested

defendant pursuant to a vacated warrant, “‘[t]he inescapable

consequence’” of which “‘is that defendant was arrested

illegally.’”   Ante at __ (slip op. at 20) (quoting Moore, supra,

260 N.J. Super. at 16).   However, contrary to the concurrence’s

                                 20
position, there is no meaningful distinction between defendant’s

arrest pursuant to a once validly issued warrant, and the

arrests of the defendants in Handy and Green, who were arrested

pursuant to validly issued warrants for other individuals.    At

the end of the day, there was no probable cause supporting the

arrests of any of these defendants.    More importantly, “unlike

Novembrino, th[ese] case[s] do[] not involve any issue relating

to the integrity of the warrant-issuing process.”     Green, supra,

318 N.J. Super. at 353.   Because there is no evidence that any

law enforcement personnel were responsible for failing to vacate

defendant’s warrant, the standard is whether Officer Love’s

actions were objectionably reasonable “in light of ‘the facts

known to [him] at the time.’”   Id. at 354 (quoting Bruzzese,

supra, 94 N.J. at 221).

    “Suppressing evidence sends the strongest possible message

that constitutional misconduct will not be tolerated and

therefore is intended to encourage fidelity to the law.”

Williams, supra, 192 N.J. at 14.     Where, as here, law

enforcement had no involvement in the fault giving rise to the

unlawful arrest and “the officer’s actions in executing a

warrant are reasonable, there is no constitutional violation and

thus no need to consider the availability of a good faith

exception to the exclusionary rule.”     Green, supra, 318 N.J.

Super. at 354.   Because Officer Love’s conduct was objectively

                                21
reasonable, there was no constitutional misconduct here, and

thus no need to send the costly message suppression offers.

    I agree with my colleagues in the concurring opinion that,

under Novembrino, a police officer’s objectively reasonable

conduct is irrelevant where law enforcement personnel are

responsible for the mistake giving rise to an unlawful arrest.

However, neither Novembrino nor any decision since suggest that

deterrence is no longer a relevant consideration when deciding

whether suppression is the appropriate remedy.   Nevertheless,

the concurring opinion concludes that Novembrino requires

application of the exclusionary rule -- notwithstanding that the

record is devoid of evidence of police misconduct, and that the

exclusionary rule has no deterrent value in this case.   It is

from this conclusion that I dissent.

    For the foregoing reasons, I would reverse the judgment of

the Appellate Division.




                               22
                SUPREME COURT OF NEW JERSEY

NO.    A-111                                     SEPTEMBER TERM 2013

ON APPEAL FROM               Appellate Division, Superior Court




STATE OF NEW JERSEY,

      Plaintiff-Appellant,

               v.

THOMAS SHANNON,

      Defendant-Respondent.



DECIDED               August 19, 2015
                Chief Justice Rabner                               PRESIDING
OPINION BY             Per Curiam
CONCURRING OPINION BY               Justice LaVecchia
DISSENTING OPINION BY          Justice Solomon


CHECKLIST                           AFFIRM        CONCUR            DISSENT
CHIEF JUSTICE RABNER                  X             (X)
JUSTICE LaVECCHIA                     X             (X)
JUSTICE ALBIN                         X             (X)
JUSTICE PATTERSON                                                        X
JUSTICE FERNANDEZ-VINA                                                   X
JUSTICE SOLOMON                                                          X
JUDGE CUFF (t/a)               ---------------   ---------------   ---------------
TOTALS                                3                                   3